                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

AARON SCOTT BEARDSLEY,

                    Petitioner,

v.                                                       Case No: 5:16-cv-396-Oc-40PRL

SECRETARY, DEPARTMENT OF
CORRECTIONS and ATTORNEY
GENERAL, STATE OF FLORIDA,

                    Respondents.
                                        /

                                  OPINION AND ORDER

      THIS CAUSE is before the Court on a Petition for Writ of Habeas Corpus filed

under 28 U.S.C. § 2254 by Aaron Scott Beardsley (“Petitioner” or “Beardsley”), a prisoner

of the Florida Department of Corrections (Doc. 1, docketed June 15, 2016). In compliance

with this Court’s Order (Doc. 3), Respondents filed a Response to the Petition (Docs. 9,

11). Petitioner filed a Reply (Doc. 13), and the Petition is ripe for review. Because the

Court may resolve the petition on the basis of the record, and evidentiary hearing is not

warranted. See Rule 8(a), Rules Governing Section 2254 Cases in the United States District

Courts. For the reasons set forth below, each of Petitioner’s claims will be denied.

                        I.      Background and Procedural History

      On March 11, 2011, a jury in Marion County found Petitioner guilty as charged of

burglary of a dwelling with battery and firearm. The jury further found that Petitioner

possessed and discharged a firearm in the course of committing the burglary.
(Respondents’ Appendix, Doc. 11, Exh. A) (hereafter “Exh.”). The trial court sentenced

Petitioner to life in prison with a 20-year mandatory minimum term of imprisonment.

(Exh. D.)    Florida’s Fifth District Court of Appeal (“Fifth DCA”) affirmed Petitioner’s

conviction and sentence (Ex. G); Beardsley v. State, 100 So.3d 709 (Fla. 5th DCA 2013)

(table).

       On January 30, 2013, March 5, 2013, and June 3, 2013, Petitioner filed motions for

post-conviction relief pursuant to Rule 3.850 of the Florida Rules of Criminal Procedure

(collectively, “Rule 3.850 Motion”) (Exhs. K, M, Q.) The post-conviction court summarily

denied grounds one and two of the Rule 3.850 motion. (Exh. P.) After an evidentiary

hearing was conducted on February 21, 2014, the post-conviction court denied the motion

(Exh. S), and Florida’s Fifth DCA affirmed without a written opinion (Ex. W).

       Petitioner signed the present federal habeas petition on June 2, 2016. (Doc. 1.)

Respondents concede the petition is timely. (Doc. 9, pp. 10-11.)

                                 II.    Legal Standards

             a.    The Antiterrorism Effective Death Penalty Act (AEDPA)

       Pursuant to the AEDPA, federal habeas relief may not be granted with respect to

a claim adjudicated on the merits in state court unless the adjudication of the claim:

            (1)   resulted in a decision that was contrary to, or involved an
                  unreasonable application of, clearly established Federal law, as
                  determined by the Supreme Court of the United States; or

            (2)   resulted in a decision that was based on an unreasonable
                  determination of the facts in light of the evidence presented in the
                  State court proceeding.




                                            2
28 U.S.C. § 2254(d). This standard is both mandatory and difficult to meet. White v.

Woodall, 134 S. Ct. 1697, 1702 (2014).

       “Clearly established federal law” consists of the governing legal principles, rather

than the dicta, set forth in the decisions of the United States Supreme Court at the time

the state court issued its decision. White, 134 S. Ct. at 1702; Carey v. Musladin, 549 U.S. 70,

74 (2006) (citing Williams v. Taylor, 529 U.S. 362, 412 (2000)). Even if there is clearly

established federal law on point, habeas relief is only appropriate if the state court

decision was “contrary to, or an unreasonable application of,” that federal law. 29 U.S.C.

§ 2254(d)(1). A decision is “contrary to” clearly established federal law if the state court

either: (1) applied a rule that contradicts the governing law set forth by Supreme Court

case law; or (2) reached a different result from the Supreme Court when faced with

materially indistinguishable facts. Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir. 2010);

Mitchell v. Esparza, 540 U.S. 12, 16 (2003).

       A state court decision involves an “unreasonable application” of the Supreme

Court’s precedents if the state court correctly identifies the governing legal principle, but

applies it to the facts of the petitioner’s case in an objectively unreasonable manner, Brown

v. Payton, 544 U.S. 133, 134 (2005); Bottoson v. Moore, 234 F.3d 526, 531 (11th Cir. 2000), or

“if the state court either unreasonably extends a legal principle from [Supreme Court]

precedent to a new context where it should not apply or unreasonably refuses to extend

that principle to a new context where it should apply.” Bottoson, 234 F.3d at 531 (quoting

Williams, 529 U.S. at 406). The petitioner must show that the state court’s ruling was “so

lacking in justification that there was an error well understood and comprehended in

                                               3
existing law beyond any possibility for fairminded disagreement.” White, 134 S. Ct. at

1702 (quoting Harrington v. Richter, 562 U.S. 86 (2011)).

       A state court’s summary rejection of a claim, even without explanation, qualifies

as an adjudication on the merits—warranting deference. Ferguson v. Culliver, 527 F.3d

1144, 1146 (11th Cir. 2008). Generally, in the case of a silent affirmance, a federal habeas

court will “look through” the unreasoned opinion and presume that the affirmance rests

upon the specific reasons given by the last court to provide a reasoned opinion. See Ylst

v. Nunnemaker, 501 U.S. 797 (1991); Wilson v. Sellers, 138 S. Ct. 1188 (2018). However, the

presumption that the appellate court relied on the same reasoning as the lower court can

be rebutted “by evidence of, for instance, an alternative ground that was argued [by the

state] or that is clear in the record” showing an alternative likely basis for the silent

affirmance. Wilson, 138 S. Ct. at 1196.

       Finally, when reviewing a claim under § 2254(d), a federal court must bear in mind

that any “determination of a factual issue made by a State court shall be presumed to be

correct[,]” and the petitioner bears “the burden of rebutting the presumption of

correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1); Burt v. Titlow, 134

S. Ct. 10, 15 (2013) (“[A] state-court factual determination is not unreasonable merely

because the federal habeas court would have reached a different conclusion in the first

instance.”).

                        b.      Ineffective Assistance of Counsel

       In Strickland v. Washington, the Supreme Court established a two-part test for

determining whether a convicted person is entitled to relief on the ground that his

                                             4
counsel rendered ineffective assistance. 466 U.S. 668, 687-88 (1984). A petitioner must

establish that counsel’s performance was deficient and fell below an objective standard

of reasonableness and that the deficient performance prejudiced the defense. Id. This is a

“doubly deferential” standard of review that gives both the state court and the

petitioner’s attorney the benefit of the doubt. Burt, 134 S. Ct. at 13 (citing Cullen v.

Pinholster, 131 S. Ct. 1388, 1403 (2011)).

       In reviewing counsel’s performance, a court must adhere to a strong presumption

that “counsel’s conduct falls within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 689. Indeed, the petitioner must “prove, by a preponderance of the

evidence, that counsel’s performance was unreasonable[.]” Jones v. Campbell, 436 F.3d

1285, 1293 (11th Cir. 2006). A court must “judge the reasonableness of counsel’s conduct

on the facts of the particular case, viewed as of the time of counsel’s conduct,” applying

a “highly deferential” level of judicial scrutiny. Roe v. Flores-Ortega, 528 U.S. 470, 477

(2000) (quoting Strickland, 466 U.S. at 690).

       Prejudice “requires showing that counsel’s errors were so serious as to deprive the

defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687. That

is, “[t]he defendant must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at 694.

A reasonable probability is “a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694. In the context of plea bargains, “[t]he ... ‘prejudice’

requirement . . . focuses on whether counsel's constitutionally ineffective performance

affected the outcome of the plea process.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

                                                5
                                    c.       Exhaustion

       The AEDPA precludes federal courts, absent exceptional circumstances, from

granting habeas relief unless a petitioner has exhausted all means of available relief under

state law. Exhaustion of state remedies requires that the state prisoner “fairly presen[t]

federal claims to the state courts in order to give the State the opportunity to pass upon

and correct alleged violations of its prisoners’ federal rights[.]” Duncan v. Henry, 513 U.S.

364, 365 (1995) (citing Picard v. Connor, 404 U.S. 270, 275-76 (1971)). The petitioner must

apprise the state court of the federal constitutional issue, not just the underlying facts of

the claim or a similar state law claim. Snowden v. Singletary, 135 F.3d 732 (11th Cir. 1998).

       In addition, a federal habeas court is precluded from considering claims that are

not exhausted and would clearly be barred if returned to state court. Coleman v. Thompson,

501 U.S. 722, 735 n.1 (1991) (if a petitioner has failed to exhaust state remedies and the

state court to which the petitioner would be required to present his claims in order to

meet the exhaustion requirement would now find the claims procedurally barred, there

is a procedural default for federal habeas purposes regardless of the decision of the last

state court to which the petitioner actually presented his claims).

       Finally, a federal court must dismiss those claims or portions of claims that have

been denied on adequate and independent procedural grounds under state law. Coleman,

501 U.S. at 750. If a petitioner attempts to raise a claim in a manner not permitted by state

procedural rules, he is barred from pursuing the same claim in federal court. Alderman v.

Zant, 22 F.3d 1541, 1549 (11th Cir. 1994).



                                              6
       A petitioner can avoid the application of procedural default by establishing

objective cause for failing to properly raise the claim in state court and actual prejudice

from the alleged constitutional violation. Spencer v. Sec’y, Dep’t of Corr., 609 F.3d 1170,

1179–80 (11th Cir. 2010). To show cause, a petitioner “must demonstrate that some

objective factor external to the defense impeded the effort to raise the claim properly in

state court.” Wright v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999); Murray v. Carrier, 477 U.S.

478 (1986). To show prejudice, a petitioner must demonstrate there is a reasonable

probability the outcome of the proceeding would have been different. Crawford v. Head,

311 F.3d 1288, 1327–28 (11th Cir. 2002).

       A second exception, known as the fundamental miscarriage of justice, only occurs

in an extraordinary case, where a “constitutional violation has probably resulted in the

conviction of one who is actually innocent[.]” Murray, 477 U.S. at 479-80.

                                        III.    Analysis

       Beardsley raises a total of four grounds in his § 2254 petition: (1) the trial court’s

denial of a continuance was unconstitutional; (2) trial counsel was constitutionally

ineffective for failing to properly raise all grounds for the continuance; (3) trial counsel

was constitutionally ineffective for failing to investigate and consult a DNA expert; and

(4) the cumulative effect of all of the errors in Grounds One, Two, and Three violate

Petitioner’s constitutional rights. (Doc. 1.) Respondents argue that Grounds One, Two,

and Four were not properly presented to the state courts, and that Ground Three is

without merit. (Doc. 9.)




                                               7
                                        a. Ground One

       Petitioner asserts that the trial court erred by denying counsel’s motion for a

continuance of the trial. (Doc. 1.) Petitioner raised this claim in his initial brief on direct

appeal, arguing that the denial of the continuance prevented trial counsel from

adequately preparing for the trial because she had been ill. (Exh. E.) The claim was

denied by Florida’s Fifth DCA. (Exh. G.)

       Respondents urge that Ground One is unexhausted because neither at trial nor in

his initial brief on direct appeal did “did Petitioner make any reference to any federal

constitutional provision or claim and referred to no federal case law. Petitioner relied

solely on state court decisions and law in his brief.” (Doc. 9, p. 18.) In his initial brief,

while Petitioner did not cite any federal cases, he did specifically argue that the denial of

the continuance “deprived [him] of his Sixth Amendment right to counsel.” (Exh. E, p.

12.) Further, two of the three state court cases Petitioner cited in support of this argument

specifically relied on some federal case law. See Bouie v. State, 559 So. 2d 1113 (Fla. 1990)

and McKay v. State, 504 So. 2d 1280 (Fla. 1st DCA 1986). The Court finds that Petitioner

did properly present Ground One as a federal question in the state courts.

       Morris v. Slappy, 461 U.S. 1 (1983), sets forth the clearly established federal law on

the issue of whether the denial of a motion for a continuance violated the defendant’s

rights under the Sixth Amendment:

       Not every restriction on counsel’s time or opportunity to investigate or to
       consult with his client or otherwise prepare for trial violates a defendant’s
       Sixth Amendment right to counsel. Trial judges necessarily require a great
       deal of latitude in scheduling trials. Not the least of their problems is that
       of assembling the witnesses, lawyers, and jurors at the same place at the

                                              8
       same time, and this burdens counsels against continuances except for
       compelling reasons. Consequently, broad discretion must be granted to
       trial courts on matters of continuances only an unreasoning and arbitrary
       “insistence on expeditiousness in the face of a justifiable request for delay”
       violates the right to assistance of counsel.

Morris, 461 U.S. at 11-12 (internal citations and quotations omitted).

       Here, trial counsel Ginnifer Gee originally represented Petitioner on July 10, 2008,

while an Assistant Public Defender. By September 17, 2008, another Assistant Public

Defender was representing Petitioner. After several changes of counsel, on October 28,

2010, attorney Gee, apparently now in private practice, filed a notice of appearance after

being hired by Petitioner. On February 27, 2011, the trial court held a hearing on a motion

for a continuance by Ms. Gee. She argued that she had been ill for two months with

salmonella poisoning and also suffered a problem with her arm. Ms. Gee also stated that

she wanted to file several motions. She acknowledged that all depositions had been

completed. On March 7, 2011, the trial court conducted another hearing regarding the

motion for continuance. The trial court denied the motion. On the first day of trial, March

10, 2011, Ms. Gee stated that she had emailed another motion to continue the previous

day. The trial court considered her complaints of ongoing illness since November 2010,

and the State’s response that the case had already been continued 4-5 times. (Exh. B, pp.

12-28.) The Fifth DCA affirmed. (Exh. G.)

       The state courts’ rejection of Ground One was not contrary to Morris, or any other

“clearly established Federal law.” Nor was it based upon an unreasonable determination

of the facts. The trial court had already granted multiple continuances, and its rejection



                                             9
of trial counsel’s motion for a continuance the morning of trial was not an abuse of

discretion. Accordingly, Ground One is denied on the merits.

                                       b. Ground Two

       In Ground Two, Petitioner asserts that trial counsel was constitutionally

ineffective for failing to adequately argue the motion for a continuance discussed in

Ground One. (Doc. 1, pp. 8-10.) Respondents assert Ground Two is unexhausted and

procedurally barred because Petitioner raises it for the first time on federal review. (Doc.

9, pp. 23-25.) The Court finds that Ground Two was not properly exhausted. However,

even if Petitioner had exhausted Ground Two it is without merit.

       This claim fails to satisfy Strickland’s performance prong. Trial counsel moved to

continue the trial on more than one occasion and presented multiple reasons to the trial

court in support of her argument.       Trial counsel’s performance cannot be deemed

deficient merely because the Petitioner did not prevail on the motion, especially where,

on these facts, the trial court was reasonable in its decision to deny the motion for

continuance. Petitioner has not shown that trial counsel’s conduct fell outside “the wide

range of reasonable professional assistance.” Strickland, 466 U.S. at 689. Moreover,

Petitioner cannot demonstrate Strickland prejudice, i.e., that but for trial counsel’s

deficient arguments, the continuance would have been granted.

       Ground Two fails to satisfy either Strickland prong. This claim is denied. 28 U.S.C.

§ 2254(d).




                                            10
                                      c. Ground Three

       Petitioner asserts that trial counsel was ineffective for failing to investigate and

consult a DNA expert. (Doc. 1.) In rejecting this claim on post-conviction review, after

an evidentiary hearing, the court summarized and denied the claim as follows:

              At the Evidentiary Hearing, Counsel testified regarding
              Defendant’s case and the DNA evidence against Defendant.
              Counsel first testified that she was unsure if she spoke to a
              DNA expert or if she conducted her own research, but she had
              questions and theories for cross-examination of the DNA
              expert at trial. Counsel then testified that she remembered
              she did not speak with a DNA expert because [sic] did not feel
              that it was necessary. Counsel explained, “I think it was just
              through my own DNA research, because the conversations
              that I had had with Mr. Beardsley, that I didn’t think that
              hiring an expert was going to alleve [sic] the situation.”
              Counsel further testified that she had dealt with 30-40 DNA
              issue in preparation for trial throughout her career, mostly on
              the same issue as the instant case, and she had previously
              consulted DNA experts to prepare for her cases. Because
              Counsel was well-versed in DNA evidence, this Court finds
              that Counsel’s performance was not deficient in failing to
              consult with a DNA expert. Furthermore, Counsel testified
              that the evidence against Defendant was not limited to DNA
              evidence. The State presented eye witness testimony,
              including the victims’ identification of Defendant, and
              testimony from John Naranjo. Counsel agreed that “not only
              did Mr. Naranjo testif[y] that Mr. Beardsley admitted doing
              this robbery to him, but there was recording of a phone call
              between the two of them where Mr. Beardsley discussed
              where he did the gun.” Therefore, the Court finds that
              Defendant was not prejudiced by Counsel’s alleged
              deficiency in failing to consult with a DNA expert.

(Ex. S at pp. 2-3) (citations to the record omitted) (emphasis in original). Florida’s Fifth

DCA affirmed (Ex. W).




                                            11
       This claim fails to satisfy Strickland’s performance prong. As noted by the post-

conviction court, trial counsel had dealt with similar issues in dozens of previous cases

and had previously consulted with DNA experts.

       Moreover, Petitioner cannot demonstrate Strickland prejudice, i.e., that but for trial

counsel’s failure to consult a DNA expert, the jury would have found him not guilty. As

the post-conviction court pointed out, there was ample additional inculpatory evidence

other than DNA, such as identification by the victim and testimony from a co-defendant.

       The state courts reasonably concluded that Ground Three fails to satisfy either

Strickland prong. This claim is denied. 28 U.S.C. § 2254(d).

                                    d.     Ground Four

       Petitioner asserts that the cumulative effect of the errors stated in Grounds One,

Two, and Three of the present petition had the cumulative effect of violating his

constitutional right to counsel, due process, and a fair trial. (Doc. 1, pp. 13-14.) Petitioner

did not raise this “cumulative error” argument to the state courts, and therefore it is

unexhausted and procedurally barred.          However, even if Petitioner had exhausted

Ground Four, it is without merit.

       This Court need not determine whether, under current Supreme Court precedent,

cumulative error claims can ever succeed in showing that the state court’s adjudication

on the merits was contrary to or an unreasonable application of clearly established federal

law. Petitioner has not shown an error of constitutional dimension with respect to any

federal habeas claim. Therefore, he cannot show that the cumulative effect of the alleged

errors deprived him of fundamental fairness in the state criminal proceedings. See Morris

                                              12
v. Sec ‘y, Dep’t of Corr., 677 F.3d 1117, 1132 (11th Cir. 2012)(refusing to decide whether

post-AEDPA claims of cumulative error may ever succeed in showing that the state

court’s decision on the merits was contrary to or an unreasonable application of clearly

established law, but holding that petitioner’s claim of cumulative error was without merit

because none of his individual claims of error or prejudice had any merit); Forrest v. Fla.

Dep’t of Corr., 342 F. App’x 560, 565 (11th Cir. 2009); Hill v. Sec’y, Fla. Dep’t of Corr., 578 F.

App’x 805 (11th Cir. 2014)(same). The state courts’ rejection of this claim was not contrary

to clearly established federal law, nor was it based upon an unreasonable determination

of the facts. Petitioner is not entitled to federal habeas relief.

                             IV.    Certificate of Appealability

       A prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal

a district court’s denial of his petition. 28 U.S.C. § 2253(c)(1). Rather, a district court must

first issue a certificate of appealability (“COA”). “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2).

       “Where a district court has rejected a claim on the merits, the showing required”

for a COA is whether “reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

“When a district court denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it

                                               13
debatable whether the district court was correct in its procedural ruling.” Id. Petitioner

has not made the requisite showing in these circumstances.

       Because Petitioner is not entitled to a certificate of appealability, he is not entitled

to appeal in forma pauperis.

       Accordingly, it is hereby ORDERED and ADJUDGED as follows:

       1.     The 28 U.S.C. § 2254 petition for habeas corpus relief filed by Aaron Scott

Beardsley is DENIED, and this case is dismissed with prejudice.

       2.     Petitioner is DENIED a certificate of appealability.

       3.     The Clerk of Court is directed to terminate any pending motions, enter

judgment accordingly, and close this case.

       DONE and ORDERED in Orlando, Florida on July 26, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
SA: OCAP-2




                                              14
